Hutcheson, Justice.
1. There was sufficient evidence adduced on the trial of the ca:se to authorize the charge by the court giving to the jury substantially the law as set out in the Code, § 37-116, that “Notice sufficient to excite attention and put a party on inquiry shall be notice of everything to which it is afterwards found such inquiry might have led. Ignorance of a fact, duo to negligence, shall be equivalent to knowledge, in fixing the rights of the parties.”
2. Tlie evidence was' sufficient to authorize the verdiet, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Russell, O. J., who dissents, and Bech, P. J., and Bell, J., ahsent because of illness.

Edwards & Edwards, for plaintiff.
Walter Matthews, for defendant.